Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2009

In Re: Arthur Morrison
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1786




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: Arthur Morrison " (2009). 2009 Decisions. Paper 1378.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1378


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-148                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-1786
                                      ___________

                            IN RE: ARTHUR MORRISON,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D. N.J. Civ. No. 08-cv-05408)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  April 2, 2009
          Before: RENDELL, HARDIMAN AND ALDISERT, Circuit Judges

                              (Opinion filed: May 11, 2009)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner Arthur Morrison, a prisoner proceeding pro se, seeks a writ of

mandamus compelling the District Court to rule on his pending motion for

reconsideration. For the reasons that follow, we will deny the petition.

       Morrison filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 in

November 2008. In December 2008, the District Court dismissed the petition for lack of

jurisdiction. On December 29, 2008, Morrison filed a motion for reconsideration. He
then filed a supplemental motion to reopen and a second supplemental motion to reopen

in January and February 2009, respectively. Morrison also sent a letter to the District

Court inquiring about the status of his motion and requesting an expedited decision

because of his poor health. On March 23, 2009, Morrison filed the instant petition for

mandamus. The motion for reconsideration remains pending at this time.

       The writ of mandamus is an extraordinary remedy. To justify issuance of the writ,

a petitioner must demonstrate that he has a clear and indisputable right to relief. See Kerr

v. United States Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 403 (1976). Although a court

of appeals may issue a writ of mandamus on the ground that undue delay is tantamount to

a failure to exercise jurisdiction, see Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996),

the manner in which the District Court controls its docket is discretionary. See In re: Fine

Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982). Morrison’s initial

reconsideration motion was filed at the end of December 2008, and he has complicated

the resolution of that motion by filing a supplemental memorandum each month

thereafter. We cannot conclude that the overall three-month delay in this matter rises to

the level of a denial of due process, see Madden, 102 F.3d at 79, and we are confident

that the District Court will issue a decision promptly. Accordingly, the petition is denied.

Petitioner’s Motion to Expedite Consideration of Petition for Writ of Mandamus is denied

as moot.




                                             2